Citation Nr: 0908500	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  03-29 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as a result of exposure to herbicides.

2.  Entitlement to service connection for prostate cancer, 
including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Lieberman & Mark, PLLC


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to December 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In October 2005, the Veteran 
testified at a video-conference hearing over which the 
undersigned Veterans Law Judge presided, a written transcript 
of which has been associated with his claims folder.  In a 
December 2005 decision, the Board denied the above-mentioned 
claims.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
On February 27, 2007, the Court vacated and remanded the 
Board's decision pursuant to the terms of a Joint Motion for 
Remand.  The Board then remanded the case for further 
development in July 2007.

As addressed in more detail below, since the Board does finds 
that not all of the development requested in the July 2007 
remand has been accomplished, the appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In this regard, in its previous remand, the Board requested 
that in an effort to confirm the Veteran's presence in 
Vietnam during the period of June or September 1967 to 
December 1968, and otherwise develop the claims, the RO was 
to take certain action, some of which was not accomplished.  
More specifically, although the RO provided the Veteran with 
a letter pursuant to item No. 1 of the July 2007 remand, 
obtained the Veteran's Social Security Administration (SSA) 
disability claim records (item 3), obtained additional VA 
treatment records (item 4), and contacted and received a 
response from the National Personnel Records Center (item 5), 
the claims file does not reflect that any effort was made to 
contact the Veteran's four former colleagues that had been 
identified as having served with the Veteran in Vietnam (item 
2), or contact the U.S. Army and Joint Services Records 
Research Center (JSRRC) and the Department of the Navy Naval 
Historical Center (NHC) to obtain specific details of the 
Veteran's reported service with the 7th Naval Construction 
Battalion (NCB 7) located in Quang Nam, Vietnam (and any 
other duty assignment in Vietnam as indicated by the Veteran) 
(item 6).  

While the Board appreciates the fact that item 6 began with 
the phrase "if necessary," item 6 was clearly made 
necessary as a result of the negative response from NPRC, and 
the final paragraph for item 6 further required that efforts 
to obtain the foregoing records were to be continued until it 
was determined that the records did not exist or that further 
efforts to obtain them would be futile.  Consequently, the 
Board finds that it has no alternative but to remand this 
matter so that the RO can take further action with respect to 
items 2 and 6 of the Board's remand of July 2007.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to contact the four former 
colleagues identified by the Veteran as 
having served with him in Vietnam, and 
request any details to corroborate the 
Veteran's claimed service in Vietnam.  
See Written statements received in May 
2002 and April 2005.

2.  Contact the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) and the Department of the Navy 
Naval Historical Center (NHC) to obtain 
specific details of the Veteran's 
reported service with the 7th Naval 
Construction Battalion (NCB 7) located 
in Quang Nam, Vietnam (and any other 
duty assignment in Vietnam as indicated 
by the Veteran).  Provide a summary of 
the most specific information available 
regarding the reported dates of service 
in Vietnam with units of assignment, 
and request morning reports and unit 
records from JSRRC and NHC in an 
attempt to verify the Veteran's 
whereabouts during his period(s) of 
reported service in Vietnam, including 
specifically whether he actually set 
foot in Vietnam.  Any other source 
where unit records or morning reports 
might be archived should also be 
contacted.

** Regarding actions #2, efforts to 
obtain the foregoing records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and 
this should be documented for the 
record.

3.  Finally, readjudicate the claims on 
appeal.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


